DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent #10,879,994. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent #10,879,994 encompasses the limitations of claims 1-20 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, the independent claims 1-20 of the present application are same scope, same function and same results as claims 1-20 of the US Patent #10,879,994. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the US Patent #10,879,994 is same as claimed invention of the present application. 
In addition, the independent claims 1, 15, and 20 of the present application is the same invention as the independent claims 1, 15, and 20 of the US Patent #10,879,994. The subject matter in the instant application is fully disclosed in the US Patent #10,879,994  and is covered by the US Patent #10,879,994 since the US Patent #10,879,994 and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.

 	For example;
Instant Application
U.S. Patent No. 10,879,994, Application No. 16/871,705
1. A repeater system, comprising: 
   a first repeater device configured to receive a first beam of radio frequency (RF) signal from a first network node; 


   a second repeater device configured to receive a second beam of RF signal from the first network node, 
   
   



   select a plurality of signal parameters at the first repeater device and the second repeater device for the first beam of RF signal and the second beam of RF signal respectively, based on a plurality of measurements such that a cross-leakage of the first beam of RF signal on the second beam of RF signal and vice-versa at the second network node is reduced, 


   wherein the plurality of measurements are associated with at least one of the first network node, the second network node, the first repeater device, or the second repeater device; and 


a first repeater device configured to receive a first beam of radio frequency (RF) signal from a first network node via a first communication path; 
   a second repeater device configured to receive a second beam of RF signal from the first network node via a second communication path, 
   wherein the first repeater device is a master repeater device, and is configured to synchronize and control 
select a plurality of signal parameters at the first repeater device and the second repeater device for the first beam of RF signal and the second beam of RF signal respectively, based on the acquired plurality of measurements such that a cross-leakage of the first beam of RF signal on the second beam of RF signal and vice-versa at the second network node is reduced;
   acquire a plurality of measurements associated with each of the first network node, the second network node, the first repeater device, and the second repeater device; 




3. The repeater system according to claim 1, wherein the plurality of measurements are acquired based on in-band communication between the first repeater device and each of the first network node, the second network node, and the second repeater device. 
4. The repeater system according to claim 1, wherein the plurality of measurements are acquired based on out-of-band communication between the first repeater device and each of 


    5. The repeater system according to claim 1, wherein the first beam RF signal carry a first data stream and the second beam RF signal carry a second data stream, and wherein the first data stream and the second data stream are identical. 
6. The repeater system according to claim 1, wherein the first beam RF signal carry a first data stream and the second beam RF signal carry a second data stream, and wherein the first data stream is different from the second data stream.
    6. The repeater system according to claim 1, wherein the first beam RF signal carry a first data stream and the second beam RF signal carry a second data stream, and wherein the first data stream is different from the second data stream. 
7. The repeater system according to claim 1, wherein the first beam of RF signal carrying a first data stream is received from the first network node in a first polarization type and re-transmitted to the second network node 


8. The repeater system according to claim 1, wherein the second beam of RF signal carrying a second data stream is received from the first network node in a first polarization type and re-transmitted to the second network node in a second polarization type that is different than the first polarization type.
9. The repeater system according to claim 1, wherein the first repeater device is further configured to establish an additional link with the second repeater device by which a first data stream carried by the first beam of RF signal is provided to the second network node through the first repeater device as well as the second repeater device, and a second data stream carried by the second beam of RF 


10. The repeater system according to claim 1, wherein the first repeater device comprises a first receiving antenna array and a first transmitting antenna array, and wherein the second repeater device comprises a second receiving antenna array and a second transmitting antenna array.
11. The repeater system according to claim 1, wherein the first repeater device and the second repeater device are mounted on a vehicle, and wherein the first repeater device in synchronization to the second repeater device are configured to select one or more beamforming schemes to illuminate space inside the vehicle such that both an uplink and a downlink communication is established between 


12. The repeater system according to claim 11, wherein the first repeater device and the second repeater device are mounted on a vehicle, and wherein at least one of the first repeater device and the second repeater device is further configured to be activated or deactivated based on a visibility status to the first network node when the vehicle in in motion.
13. The repeater system according to claim 12, wherein each of the first repeater device and the second repeater device is further configured to determine a plurality of criteria when the vehicle in in motion, and wherein one of the first repeater device and the second repeater device is activated or deactivated based on the determined 


14. The repeater system according to claim 1, wherein each of the first repeater device and the second repeater device is further configured to detect a change in a surrounding environment and/or a network traffic demand within a corresponding cell, wherein the first repeater device is further configured to update an assignment or a re-assignment of a plurality of other repeater devices to the first network node or the second network node based on the detected change in the surrounding environment and/or the network traffic demand.
For claims 15-20
See claims 15-20


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132